Case 1:19-cv-06273-RPK-RLM Document 1 Filed 11/06/19 Page 1 of 16 PageID #: 1




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------x
 DEBORAH FINCH                                                               CASE NO. 19-CV-6273

          Plaintiff,
                                                                             COMPLAINT AND
                                                                             JURY DEMAND
 v.

 SLOCHOWSKY AND SLOCHOWSKY, LLP,
 940-950 GATES LLC,
 FREDERICK CAMERATA,
 EUGENE FLORES,
 MICHAEL GAZAL .

          Defendants.
 ------------------------------------------------------------------------x


        Plaintiff DEBORAH FINCH, by and through her attorney Brooklyn Legal Service, brings

 this action against Defendants SLOCHOWSKY AND SLOCHOWSKY, LLP, 940-950 GATES

 LLC, FREDERICK CAMERATA, EUGENE FLORES, and MICHAEL GAZAL, and alleges as

 follows:

                                     PRELIMINARY STATEMENT

        1.       Plaintiff Deborah Finch brings this action for actual and statutory damages and

 injunctive relief, based on violations of the Fair Debt Collection Practices Act, 15 USC 1692, et

 seq. (“FDCPA”), and the N.Y. General Business Law §349 for sending false and misleading

 rent demands to plaintiff, and filing repeated false and misleading petitions in housing court for

 nonpayment of rent.

        2.       Plaintiff has been subjected to five misleading rent demands and non-payment

 proceedings in New York City Housing Court between May 17, 2017 and November 18, 2018,

 in violation of the above. Defendants’ failure to properly apply Ms. Finch’s earmarked rental
Case 1:19-cv-06273-RPK-RLM Document 1 Filed 11/06/19 Page 2 of 16 PageID #: 2




 payments to their respective months led to the filing of those non-payment proceedings, each

 time claiming nonpayment of the most recent months rather than the months that were actually

 in dispute.

                                  JURISDICTION AND VENUE

        3.     This Court has subject matter jurisdiction to hear this claim as it arises under the

federal laws of the United States, codified at 15 U.S.C. § 1692k(d), and pursuant to 28 U.S.C. §

1331 and § 1337(a). This court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over

plaintiff’s state law claims because said claims are so related to the claims within the Court’s

original jurisdiction that they form part of the same case or controversy under Article 3 of the

United States Constitution.

       4.      Venue is appropriate in the Eastern District of New York because all defendants

conduct business in this district and the complained-of conduct occurred within this district.

                                             PARTIES

       5.      Plaintiff Deborah Finch is a natural person residing in Brooklyn, New York. She

is the rent stabilized tenant of 940 Gates Avenue, Apt. 3E, Brooklyn, NY 11221.

       6.      Ms. Finch is a “consumer” within the definition of 15 USC 1692a(3).

       7.      Defendant Slochowsky and Slochowsky, LLP (“Slochowsky”) is a domestic

limited liability partnership and law firm with a principal place of business at 26 Court Street,

Suite 304, and Brooklyn, NY 11242.

       8.      Slochowsky brings debt collection lawsuits in Brooklyn Civil Court and seeks to

collect debts owed by others. Slochowsky is a debt collector because it regularly collects or

attempts to collect debts owed or asserted to be owed to another. 15 USC 1692a(6).
   Case 1:19-cv-06273-RPK-RLM Document 1 Filed 11/06/19 Page 3 of 16 PageID #: 3




           9.     940-950 Gates LLC (“940-950 Gates LLC ”) is a domestic limited liability

corporation with a principal place of business at 8714 116th Street, Richmond Hill, NY 11418. 940-

950 Gates LLC is the owner of 940 Gates Avenue, Brooklyn, NY, the building in which plaintiff

Deborah Finch is a tenant.

           10.    Frederick Camerata is registered with the New York City Department of Housing

   Preservation and Development as the “Head Officer” of 940-950 Gates LLC in direct or indirect

   control of the building at 940 Gates Avenue, Brooklyn, NY.

           11.    Eugene Flores is registered with the New York City Department of Housing

   Preservation and Development as the “Managing Agent” in direct or indirect control of the

   building at 940 Gates Avenue, Brooklyn, NY.

           12.    Michael Gazal is identified as an agent for the landlord in Affidavits in Support of

Application for a Default Judgment & Issuance of Warrant across three of the five Housing Court

cases, all of which Slochowsky & Slochowsky appeared as attorneys for petitioner

           13.    There is no person listed with the New York State Department of State as the

   “Registered Agent” of 940-950 Gates LLC.

                                      STATEMENT OF FACTS

           14.     Plaintiff Deborah Finch is the rent stabilized tenant of 940 Gates Avenue, Apt.

   3E, Brooklyn, NY 11221. She has been the tenant of this apartment for over seven years. She

   lived there with her recently deceased sister, Barbara Mosley.

           15.    Ms. Finch is a messenger clerk, making about $18,000.00 per year.

           16.    Ms. Finch and Ms. Mosley generally paid their monthly rent prior to the end of

   each month. They eventually learned that their landlord, 940-950 Gates LLC, failed to credit

   four money orders that had actually been cashed by their landlord but not properly credited to
Case 1:19-cv-06273-RPK-RLM Document 1 Filed 11/06/19 Page 4 of 16 PageID #: 4




their account. 940-950 Gates LLC, failed to credit their earmarked payments to the correct

months, and as a result repeatedly sent them misleading demands and petitions for months they

had paid, rather than the months that landlord believed were outstanding.

                                     First Baseless Lawsuit

       17.     On or about May 15, 2017, 940-950 Gates LLC sent Ms. Finch a “Five Day

Notice” asserting that she owed her full rent for the months of April 2017 and May 2017 at

$1293.00 per month, for a total of $2,586.00. The Notice stated that if Ms. Finch “failed to make

complete payment of the rent or surrender possession of the premises [by May 23, 2017], the

Landlord will commence summary proceedings to recover possession of the above-referenced

premises.” Ms. Finch later discovered that 940-950 Gates LLC was actually seeking payment for

February 2017, when it had failed to credit her earmarked money order.

       18.     At the time that 940-950 Gates LLC sent her the Five Day Notice, Ms. Finch had

already paid her rent for April 2017. 940-950 Gates LLC had already received her money orders

for April 2017 on April 17, 2017 and credited her for the April 2017 rental payment on April 24,

2017, weeks before sending the Notice. Ms. Finch’s rental payment was earmarked for the

respective month. Ms. Finch paid rent for May 2017 on May 30, 2017.

       19.     On or about May 24, 2017, Slochowsky, on behalf of 940-950 Gates LLC,

commenced an eviction proceeding against Ms. Finch in Brooklyn Housing Court seeking to

collect the same rent already paid and documented by copies of the rental payments stamped

“received” by the building management office. The proceeding was captioned 940 Gates LLC v.

B. Mosley, D.Finch, index no. 070223-17/KI (“May 2017 case”).

       20.     Specifically, the petition sought $2,682.00 as rent arrears for April and May and

demanded $96.00 in legal fees. The petition was verified by William Slochowsky, a Partner in
Case 1:19-cv-06273-RPK-RLM Document 1 Filed 11/06/19 Page 5 of 16 PageID #: 5




Slochowsky and Slochowsky. In fact, the rent arrears claimed actually arose from the uncredited

February 2017 payment, and the owner had credited rent for March and subsequent months.

       21.     On or about June 30, 2017, a Warrant Request, signed by Michele Slochowsky

Hering, was submitted to City Marshal Gary Rose. The basis of the request was a default in non-

payment proceeding. Marshal Rose’s office submitted the request to the warrant clerk on or

about July 7, 2017. However, the request was returned by the Kings Warrant Clerk because the

“Affidavit of Merit and rent arrears” did not match.

                                     Second Baseless Lawsuit

       22.     On or about September 5, 2017, 940-950 Gates LLC sent Ms. Finch a “Five Day

Notice” asserting that she owed $86.00 for June 2017and full rent for the months of July 2017,

August 2017 and September 2017 at $1,293.00 per month for a total of $3, 965.00. The Notice

stated that if Ms. Finch “failed to make complete payment of the rent or surrender possession of

the premises [by September 13, 2017], the Landlord will commence summary proceedings to

recover possession of the above-referenced premises.”

       23.     At the time that 940-950 Gates LLC sent her the Five Day Notice, Ms. Finch had

already paid her rent for June 2017 and July 2017. 940-950 Gates LLC had already received her

money orders for June 2017 rent on June 26, 2017 and July 2017 rent on August 1, 2017. Ms.

Finch earmarked her rental payments for the respective months and 940-950 Gates LLC credited

her for the June 2017 rental payment on July 17, 2017 and July 2017 rental payment on August

14, 2017. The payments were received weeks before sending out the Notice. Additionally, Ms.

Finch paid rent for August 2017 rent on September 8, 2017 and 940-950 Gates LLC credited her

for the August 2017 rental payment on September 18, 2017.
Case 1:19-cv-06273-RPK-RLM Document 1 Filed 11/06/19 Page 6 of 16 PageID #: 6




        24.     On or about September 18, 2017, Slochowsky, on behalf of 940-950 Gates LLC,

commenced an eviction proceeding against Ms. Finch in Brooklyn Housing Court seeking to

collect the same rent already paid and documented by copies of the rental payments stamped

“received” by the building management office. The proceeding was captioned 940 Gates LLC v.

B. Mosley, D.Finch, index no. 085079-17/KI (“September 2017 case”).

        25.     Specifically, the petition sought $4,061.00 as rent arrears owed for June, July,

August and September at $1,293.00 per month. The petition also demanded $96.00 in legal fees.

The petition was verified by William Slochowsky, a Partner in Slochowsky and Slochowsky. In

fact, the rent arrears claimed actually arose from the uncredited February 2017 payment, and the

owner continued to credit the subsequent earmarked money orders to the incorrect months.

        26.     On or about October 27, 2017, a Warrant Affidavit, signed by Michael Gazal,

stated that there was a remaining balance $2,672.00 owed. The sworn affidavit stated that

“respondent has not answered this proceeding and his/her time to answer has expired as of that

date, and the amount of rent owed by respondent to the petitioner was $3,965.00 not including

miscellaneous charges.” Marshal Rose’s office submitted the request to the warrant clerk on or

about November 1, 2017.

        27.     On or about November 1, 2017, Marshal Rose’s office submitted warrant

requisition to the court.

        28.     On November 13, 2017, a Decision and Order was entered by the court as a

default judgment was granted for failure to answer the petition. However, no eviction took place.

                                       Third Baseless Lawsuit

        29.     On or about January 16, 2018, 940-950 Gates LLC sent Ms. Finch a “Five Day

Notice” asserting that she owed $1,286.00 for December 2017 rent and $1,293.00 for January
Case 1:19-cv-06273-RPK-RLM Document 1 Filed 11/06/19 Page 7 of 16 PageID #: 7




2018 rent and a $93.00 security deposit, for a total of $2,672.00. The Notice stated that if Ms.

Finch “failed to make complete payment of the rent or surrender possession of the premises [by

January 29, 2018], the Landlord will commence summary proceedings to recover possession of

the above-referenced premises.”

       30.     At the time that 940-950 Gates LLC sent her the Five Day Notice, Ms. Finch had

already paid her rent for December 2017. 940-950 Gates LLC had already received her money

orders for December 2017 on December 14, 2017 and credited her for the December 2017 rental

payment on December 21, 2017, weeks before sending the Notice. Ms. Finch paid her January

2018 and January 2018 on January 24, 2018 and credited her for the January 2018 rental payment

on January 29, 2018. The January 2018 rental payment was earmarked as January rent.

       31.     On or about January 30, 2018, Slochowsky, on behalf of 940-950 Gates LLC,

commenced an eviction proceeding against Ms. Finch in Brooklyn Housing Court seeking to

collect the same rent already paid and documented by copies of the rental payments stamped

“received” by the building management office. The proceeding was captioned 940 Gates LLC v.

B. Mosley, D.Finch, index no. 054641-18/KI (“February 2018 case”).

      32.      Specifically, the petition sought $1,475.00 as rent arrears for January and $93.00

a security deposit and demanded $96.00 in legal fees. The petition was verified by William

Slochowsky, a Partner in Slochowsky and Slochowsky. In fact, the rent arrears claimed actually

arose from the uncredited February 2017 payment, and the owner continued to credit the

subsequent earmarked money orders to the incorrect months.

                                      Fourth Baseless Lawsuit

       33.     On or about March 20, 2018, 940-950 Gates LLC sent Ms. Finch a “Five Day

Notice” asserting that she owed $1,286.00 for February 2018 rent, $1, 293.00 for March 2018
Case 1:19-cv-06273-RPK-RLM Document 1 Filed 11/06/19 Page 8 of 16 PageID #: 8




rent and a $93.00 security deposit, for a total of $2,672.00. The Notice stated that if Ms. Finch

“failed to make complete payment of the rent or surrender possession of the premises [by April

02, 2018], the Landlord will commence summary proceedings to recover possession of the

above-referenced premises.”

        34.    At the time that 940-950 Gates LLC sent her the Five Day Notice, Ms. Finch had

already paid her rent for February 2018. 940-950 Gates LLC had already received her money

orders for February 2018 on February 20, 2018 and credited her for the February 2018 rental

payment on February 26, 2018, weeks before sending the Notice. Ms. Finch’s rental payment

was earmarked for the respective month. Ms. Finch paid her March 2018 rent on March 28,

2018.

        35.    On or about April 5, 2018, Slochowsky filed a Slochowsky, on behalf of 940-950

Gates LLC, commenced an eviction proceeding against Ms. Finch in Brooklyn Housing Court

seeking to collect the same rent already paid and documented by copies of the rental payments

stamped “received” by the building management office. The proceeding was captioned 940 Gates

LLC v. B. Mosley, D.Finch, index no. 062935-18/KI (“ April 2018 case”). The petition was

verified by William Slochowsky, a Partner in Slochowsky and Slochowsky.

        36.    Specifically, the petition sought $4,061.00 as rent arrears for February, March,

April and $93.00 security deposit. The petition also demanded $96.00 in legal fees. The petition

was verified by William Slochowsky, a Partner in Slochowsky and Slochowsky. In fact, the rent

arrears claimed actually arose from the uncredited February 2017 and March 2018 payments, and

the owner continued to credit the subsequent earmarked money orders to the incorrect months.

        37.    After an initial denial for a warrant of eviction, Defendants successfully obtained

a warrant on July 13, 2018 due to default judgment entered against Ms. Finch.
Case 1:19-cv-06273-RPK-RLM Document 1 Filed 11/06/19 Page 9 of 16 PageID #: 9




       38.     However, no eviction took place.

       39.     Additionally, on or about August 8, 2018, Defendants obtained a money judgment

in the amount of $2, 634.00 against Ms. Finch.

                                     Fifth Baseless Lawsuit

       40.     On or about October 18, 2018, 940-950 Gates LLC sent Ms. Finch a “Five Day

Notice” asserting that she owed rent for the months of August 2018 at $1,286.00, September

2018 and October 2018 at $1293.00 per month and a $93.00 in security deposit. The Notice

stated that if Ms. Finch “failed to make complete payment of the rent or surrender possession of

the premises [by October 29, 2018], the Landlord will commence summary proceedings to

recover possession of the above-referenced premises.” Ms. Finch later discovered that 940-950

Gates LLC was actually seeking payment for February 2017 and March 2018, when it had failed

to credit her earmarked money orders.

       41.     At the time that 940-950 Gates LLC sent her the Five Day Notice, Ms. Finch had

already paid her rent for August 2018 and September 2018. 940-950Gates LLC had already

received her money orders for August 2018 on September 9, 2018 and September 2018 on

October 05, 2018.

       42.     On or about November 8, 2018, Slochowsky, on behalf of 940-950 Gates LLC,

commenced an eviction proceeding against Ms. Finch in Brooklyn Housing Court seeking to

collect the same rent already paid and documented by copies of the rental payments stamped

“received” by the building management office. The proceeding was captioned 940 Gates LLC v.

B. Mosley, D.Finch, index no. 090220-18/KI (“November 2018 case”).
Case 1:19-cv-06273-RPK-RLM Document 1 Filed 11/06/19 Page 10 of 16 PageID #: 10




        43.     Specifically, the petition sought $5,354.00 as rent arrears for August, September,

 October and November. The petition also included a $93.00 Security Deposit. The petition was

 verified by William Slochowsky, a Partner in Slochowsky and Slochowsky.

        44.     On or about December 4, 2018, Ms. Finch’s sister, Barbara Mosley retained our

 office for legal representation. On January 10, 2019, Brooklyn Legal Services appeared in court

 on behalf of Ms. Mosley. We appeared with copies of three years-worth of earmarked money

 orders/checks. The majority of the money orders/checks were copied and stamped “received” by

 the management office. Ms. Finch and her sister tendered their rental money orders in person at

 the management office every month. In court, the stamped receipts were presented to Defendant

 Slochowsky’s office, however the office would not accept without further investigation. Thus,

 the parties adjourned the case until February 28, 2019.

        45.     On February 28, 2019, in court both parties reviewed the rent ledger and all of the

 money orders/checks for the years of 2017 and 2018. It was determined that there were money

 orders that were not credited to the Plaintiff’s rental account for a total of $2,586.00. Two money

 orders dated February 18, 2017, which was earmarked as “Feb Rent,” totaling $1,293.00 and two

 additional money orders dated March 23, 2018, which were earmarked as “March Rent,” totaling

 $1,293.00. Our office agreed to trace the money orders as Defendant wanted additional proof of

 payment.

        46.     On or about April 5, 2019, Plaintiff was served with a motion to restore. Prior to

 service of the motion, our office had mailed copies of Western Union forms to Ms. Mosley, as

 she was listed as the “purchaser,” for her completion. She informed our office that she was going

 to the hospital to have a procedure but would sign the forms and return the forms to our office.
Case 1:19-cv-06273-RPK-RLM Document 1 Filed 11/06/19 Page 11 of 16 PageID #: 11




 However, our office made several attempts to contact Ms. Mosley after mailing the forms,

 including visiting her apartment but were unsuccessful in contacting her.

        47.     On April 22, 2019, the return date of Defendant’s motion to restore, parties agreed

 to adjourn Defendant’s motion to May 30, 2019, for further investigation of the money orders.

 Thereafter, Plaintiff’s counsel served a subpoena on Western Union requesting information on

 the status of the aforementioned money orders. Our office received a subpoena response from

 Western Union on May 29, 2019, which required additional information.

        48.     Shortly after the April court date, our office was contacted by Ms. Finch. She

 informed our office that her sister passed away in February 2019. Ms. Finch retained our office

 for continued representation in the housing court case.

        49.     On May 30, 2019, the parties adjourned the housing court case to June 27, 2019,

 for our office to respond Western Union’s request.

        50.     On June 27, 2019, the parties settled the case as our office obtained proof from

 Western Union that all money orders had been cashed by Defendant 940-950 Gates LLC.

        51.     On August 1, 2019, our office tendered all rent owed to Defendant Slochowsky’s

 office in court and discontinued case with prejudice to all rent owed through July 2019.

        52.     As a result of the five eviction cases brought by Slochowsky and 940-950 Gates

 LLC, the Plaintiffs were forced to appear in several times.

        53.     Ms. Finch and her deceased sister also suffered from stress and anxiety as a result

 of the false demands for rent and the court cases. All Five Day Notices demanded that she and

 her sister surrender their apartment or face legal action. All five court cases sought judgments of

 eviction. Thus, Ms. Finch and her sister lived under threat of eviction for two years.
Case 1:19-cv-06273-RPK-RLM Document 1 Filed 11/06/19 Page 12 of 16 PageID #: 12




           54.   For the entire period from the first Five Day Notice in May 2017 through the final

 stipulation of discontinuance in August 2019, Slochowsky and 940-950 Gates LLC were in

 clearly in possession of the two months’ worth of earmarked money orders but failed to apply

 them properly. Slochowsky and 940-950 Gates LLC pursued litigation for claims that they

 should have known were incorrect. Slochowsky’s and 940-950 Gates LLC’s actions were either

 deliberate attempts to collect a debt that they knew was not owed and legally could not be

 collected, or else stunningly careless actions taken without even the slightest review of the

 records in their possession.

                                              CLAIMS

                                   FIRST CAUSE OF ACTION
            Violation of the Fair Debt Collection Practices Act (Defendant Slochowsky)


           55.   Plaintiff repeats and realleges paragraphs 1 through 36 as though fully set forth

 herein.

           56.   The purpose of the FDCPA is “to eliminate abusive debt collection practices by

 debt collectors, to insure that those debt collectors who refrain from using abusive debt collection

 practices are not competitively disadvantaged, and to promote consistent State action to protect

 consumers against debt collection abuses.” 15 USC 1692(e). See also Hamilton v. United

 Healthcare of La., Inc., 310 F.3d 385, 392 (5th Cir.2002) (holding that “Congress, through the

 FDCPA, has legislatively expressed a strong public policy disfavoring dishonest, abusive, and

 unfair consumer debt collection practices, and clearly intended the FDCPA to have a broad

 remedial scope”). Congress designed the FDCPA to be enforced primarily through private parties

 – such as plaintiff – acting as “private attorneys general.” See S. Rep. No. 382, 95th Con., 1st
Case 1:19-cv-06273-RPK-RLM Document 1 Filed 11/06/19 Page 13 of 16 PageID #: 13




 Sess. 5, (“The committee views this legislation as primarily self-enforcing; consumers who have

 been subject to debt collection abuses will be enforcing compliance”).

        57.         Plaintiff was a consumer as defined by 15 USC 1692a(3) because she was alleged

 to owe a debt.

        58.         Defendant Slochowsky is a debt collector under 15 USC 1692a(6) because it

 sends thousands of collection letters and files thousands of collection lawsuits as attorneys for

 plaintiffs seeking to collect alleged rental debts. As of this writing, defendant Slochowsky is

 litigating more than 120 currently pending Housing Court lawsuits that it commenced on behalf

 of landlords seeking to collect alleged rental arrears.

        59.         The actions of Defendants enumerated in the above statement of facts constitute

 an attempt to collect a debt or were taken in connection with an attempt to collect a debt within

 the meaning of the FDCPA.

        60.         Defendant Slochowsky materially violated the following sections of the FDCPA:

 15 USC 1692d, 1692e, and 1692f. Defendant violated the FDCPA by taking the following

 actions based on 940-950 Gates LLC failure to apply the February 2017 and March 2018

 earmarked rental payments to Ms. Finch’s account in an attempt to collect a debt or in

 connection with an attempt to collect a debt:

              (i)       By initiating the Housing Court proceedings, which had no legal basis and

              demanded payment of rent that was in fact not due and owing, Defendant Slochowsky

              (A)       used false representations or means;

              (B)       inaccurately represented the amount, character, or legal status of a debt;

              (C)       took action prohibited by law for the purposes of coercing plaintiff to pay the

              alleged debt.
Case 1:19-cv-06273-RPK-RLM Document 1 Filed 11/06/19 Page 14 of 16 PageID #: 14




           61.   As a result of the above violations of the FDCPA, plaintiff suffered damages in

 emotional distress caused by her fear of losing her home. She is therefore entitled to a judgment

 against defendant Slochowsky for actual and statutory damages in an amount to be determined by

 the trier of fact, as well as an award of reasonable attorneys’ fees and costs pursuant to the

 FDCPA.

                                     SECOND CAUSE OF ACTION
                       Violation of NY General Business Law 349 (all defendants)


           62.   Plaintiff repeats and realleges paragraphs 1 through 36 as through fully set forth

 herein.

           63.   New York General Business Law §349(a) prohibits "deceptive acts or practices in

 the conduct of any business, trade, or commerce or in the furnishing of any service in this

 state…”

           64.   An individual “injured by reason of any violation of this section may bring an

 action in his own name to enjoin such unlawful act or practice, an action to recover his actual

 damages or fifty dollars, whichever is greater, or both such action.” N.Y. Gen. Bus. Law §

 349(h). An individual may also be awarded punitive damages.

           65.   As enumerated above, defendants have violated N.Y. Gen. Bus. Law § 349 by

 using deceptive acts and practices in the conduct of their business that have broad impacts on

 consumers at large. This includes a pattern and practice of misrepresenting the fact and amount

 of rental arrears to tenants and to courts, and actively concealing the existence of prior payments,

 settlements, and court orders that affect rental arrears.

           66.   Defendants engage in this pattern and practice because it is profitable and because

 it would be more costly for defendants to implement systems that would accurately track rental
Case 1:19-cv-06273-RPK-RLM Document 1 Filed 11/06/19 Page 15 of 16 PageID #: 15




 payments and arrears. The result is that tenants are falsely led to believe that they owe money

 that they do not owe, are prevented from preparing adequate responses in order to avoid or to

 properly defend themselves in court proceedings. Tenants may be induced to pay more than the

 rent they properly owe under their leases, may be liable for legal fees and costs for unnecessary

 litigation, and may even be evicted from their homes on the basis of fictitious rent arrears.

        67.      For these reasons and for the other reasons stated in the statement of facts,

 defendants’ conduct evidences a degree of moral culpability, or is so flagrant as to transcend

 mere carelessness, or constitutes willful or wanton negligence to justify a punitive damage

 award. Defendants’ wrongful acts caused injury and damages to Plaintiff.

        68.     As a direct and proximate result of those violations of N.Y. Gen. Bus. Law § 349

 et seq, Ms. Finch suffered compensable harm and is entitled to preliminary and permanent

 injunctive relief, and to recover actual, treble, exemplary, and punitive damages, together with

 costs and attorney’s fees.


                                         JURY DEMAND

        69.     Plaintiff demands a trial by jury.

        WHEREFORE, Plaintiff respectfully seeks:

  a)     A declaration that defendants have committed the violations of law alleged in this action;

  b)    An order enjoining and directing defendants to cease violating N.Y.C. Admin. Code 27-

 2005(d);

  c)    Statutory, compensatory, and/or punitive damages pursuant to 15 U.S.C. 1692k, N.Y.

 Gen. Bus. Law 349,

  d)    Treble damages and N.Y. Gen. Bus. Law 349;
Case 1:19-cv-06273-RPK-RLM Document 1 Filed 11/06/19 Page 16 of 16 PageID #: 16




  e)     A judgment for statutory, compensatory, punitive, and treble damages;

  f)    An order enjoining and directing defendants to cease violating N.Y. Gen. Bus. Law 349;

        g)      Pre- and post-judgment interest as allowed by law;

        h)      Such other and further relief as this Court may find just and proper.


 DATED:         Brooklyn, New York
                November 6, 2019

 Respectfully submitted,

 By: /s/ Corinthia A. Carter

 BROOKLYN LEGAL SERVICES
 Corinthia A. Carter, Esq.
 105 Court Street, 4th floor
 Brooklyn, NY 11201
 Phone: (347) 592-2123
 Fax: (646) 859-8043
 Email: ccarter@lsnyc.org
